4:19-cv-02765-RBH         Date Filed 03/16/21    Entry Number 102      Page 1 of 12




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Hafida Osborn,                               )    Civil Action No.: 4:19-cv-02765-RBH
                                             )
       Plaintiff,                            )
                                             )
v.                                           )    ORDER
                                             )
Horry County Police Department, Horry        )
County Sheriff's Department, Sheriff Phillip )
E. Thompson, Wayne Owens, Matthew            )
Singleton, Amy Hardwick, Jack Johnson, )
Chief Joe Hill, Pansy Rabon, Michael         )
Benton, Jeannette Benton,                    )
                                             )
       Defendants.                           )
____________________________________)

       The following motions are pending before the Court: 1) Defendants’ Motion for Summary

Judgment Relating Only to Judicial Estoppel [ECF No. 47]; 2) Defendant Pansy Rabon’s Motion to

Dismiss [ECF No. 51]; 3) Defendants Horry County Police Department, Matthew Singleton, Amy

Hardwick, Jack Johnson, and Chief Joe Hill (hereinafter, “the HCPD Defendants”) Motion for

Summary Judgment [ECF No. 69]; 4) Defendants Jeanette and Michael Benton’s (hereinafter, “the

Benton Defendants”) Motion for Summary Judgment [ECF No. 70]; and 5) Defendants Horry

County Sheriff’s Department, Sheriff Phillip E. Thompson, and Wayne Owens (hereinafter, “the

HCSO Defendants”) Motion for Summary Judgment [ECF No 71].

       This matter is before the Court with the Report and Recommendation (“R & R”) of

Magistrate Judge Thomas E. Rogers, III who recommended: 1) denying Defendants' [ECF No. 47]

motion for summary judgment relating only to judicial estoppel; 2) granting HCPD Defendants'

[ECF No. 69] motion for summary judgment as to the 42 U.S.C. § 1983 cause of action; and 3)

granting the HCSO Defendants' [ECF No. 71] motion for summary judgment as to the 42 U.S.C. §
     4:19-cv-02765-RBH         Date Filed 03/16/21          Entry Number 102       Page 2 of 12




    1983 causes of action. The Magistrate Judge further recommended that this Court decline to

    exercise jurisdiction over Plaintiff's remaining state law claims and this case be remanded to the

    Horry County Court of Common Pleas.1 See [R&R, ECF No. 42].

                                                 Background

           This case arises from the law enforcement investigation into the alleged abuse or neglect of a

    vulnerable adult, and Plaintiff's arrest and detention following that investigation. The facts are

    thoroughly set forth in the Magistrate Judge's R&R and are incorporated herein by reference.

           However, to briefly summarize, Carl Benton, 76, lived in a camper on Plaintiff's property.

    Following Mr. Benton's death, Plaintiff was investigated by the Horry County Police Department for

    possible elder neglect or abuse. On August 17, 2017, Plaintiff was arrested for abuse or neglect

    resulting in death of a vulnerable adult. On July 29, 2019, a state grand jury returned an indictment

    against Plaintiff for Abuse of a Vulnerable Adult. Plaintiff pled guilty to the indicted charge on

    August 20, 2019, and was sentenced to five years' probation, a fine of $128.75, and was ordered not

    to have any "offensive contact with [the] victim's family."

           Plaintiff initiated this action ten days before her guilty plea by filing a complaint in state

    court in the Horry County Court of Common Pleas on August 10, 2019. Plaintiff's amended

    complaint alleges: 1) § 1983 claims against the Horry County Police Department, Officer Matthew

    Singleton, Officer Amy Hardwick, and Officer Jack Johnson ("Horry County Police Defendants");

    2) § 1983 claims against the Horry County Sheriff's Department, Sheriff Phillip E. Thompson and

    Wayne Owens, Director of J. Reuben Long Detention Center; 3) abuse of process against the Horry



1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2)(e) (D.S.C.).

                                                        2
 4:19-cv-02765-RBH         Date Filed 03/16/21        Entry Number 102     Page 3 of 12




County Police Defendants, Pansy Rabon, and Michael Benton; 4) intentional infliction of emotional

distress against all Defendants; 5) slander against all Defendants; and 6) property damage against

the Horry County Police Department.

       The case was removed to federal court on September 27, 2019. Defendants filed motions for

summary judgment on June 22, 2020, and August 17, 2020. Plaintiff filed responses to the motions

and Defendants replied.

       On December 23, 2019, the Magistrate Judge issued an R&R in which he recommended

granting summary judgment on Plaintiff's § 1983 claims in favor of the HCPD Defendants and

HCSO Defendants. The Magistrate Judge recommended that this Court decline to exercise

supplemental jurisdiction under 28 U.S.C. § 1367(c)(3) and that the case be remanded to the Horry

County Court of Common Pleas for disposition of the remaining state law claims.

       Plaintiff filed objections to the Magistrate Judge's R&R on January 4, 2021. The HCSO

Defendants filed a reply to Plaintiff's objections on January 14, 2021.

                                        Standard of Review

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct

a de novo review of those portions of the R & R to which specific objections are made, and it may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review


                                                  3
     4:19-cv-02765-RBH           Date Filed 03/16/21           Entry Number 102     Page 4 of 12




    when a party makes only “general and conclusory objections that do not direct the [C]ourt to a

    specific error in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v.

    Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the

    Court reviews only for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

    (4th Cir. 2005), and the Court need not give any explanation for adopting the Magistrate Judge’s

    recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

                                                      Discussion

    I.      Defendants' motion for summary judgment relating only to judicial estoppel

            Defendants jointly moved for summary judgment arguing that Plaintiff's claims are barred by

    the doctrine of judicial estoppel because she failed to notify the Bankruptcy Court of her claims in

    this action. The Magistrate Judge recommended denying Defendants' motion finding "[t]here is no

    evidence in the record sufficient for this court to find as a matter of law that Plaintiff acted

    intentionally or in bad faith when she failed to notify the bankruptcy court of the causes of action

    raised herein." [R&R, ECF No. 94 at 7].

            Defendants have not filed objections to the R & R, and the time for doing so has expired.2 In

    the absence of objections to the R & R, the Court is not required to give any explanation for

    adopting the Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200

    (4th Cir. 1983). The Court reviews only for clear error in the absence of an objection. See Diamond

    v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

    timely filed objection, a district court need not conduct de novo review, but instead must ‘only

    satisfy itself that there is no clear error on the face of the record in order to accept the


2
           Defendants' objections were due by January 6, 2021. See ECF No. 94-1.

                                                           4
 4:19-cv-02765-RBH         Date Filed 03/16/21        Entry Number 102      Page 5 of 12




recommendation’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

        Finding no clear error, the Court adopts the Magistrate Judge's recommendation that

Defendants' motion for summary judgment relating only to judicial estoppel be denied.

II.     HCPD Defendants' motion for summary judgment as to Plaintiff's § 1983 claim based on an
        alleged unlawful search

        Plaintiff claims the HCPD Defendants including the Horry County Police Department,

Matthew Singleton, Amy Hardwick, Jack Johnson, and Chief Joe Hill are liable under 42 U.S.C. §

1983 for an alleged unlawful search. There are two searches at issue in this case: 1) the search of

Carl Benton's trailer on March 21, 2017; and 2) the search of Plaintiff's residence on March 22,

2017.

        The Fourth Amendment states that “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no

warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.” U.S. Const. amend. IV.;

Varner v. Roane, 981 F.3d 288, 292 (4th Cir. 2020).

        "Under the Fourth Amendment, 'searches and seizures inside a home without a warrant are

presumptively unreasonable' and, thus, presumptively unconstitutional." Hupp v. Cook, 931 F.3d

307, 326 (4th Cir. 2019). Valid consent, however, is a well-recognized exception to the Fourth

Amendment prohibition against warrantless searches. Trulock v. Freeh, 275 F.3d 391, 401 (4th Cir.

2001) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973)).

Consent to search is valid only if it was knowing and voluntary and courts assess validity based on

the “totality of the circumstances.” Trulock, 275 F.3d at 401 (citing United States v. Mendenhall,



                                                  5
 4:19-cv-02765-RBH          Date Filed 03/16/21       Entry Number 102         Page 6 of 12




446 U.S. 544, 557 (1980)).

       With respect to the search of Carl Benton's trailer on March 21, 2017, the HCPD Defendants

have produced a consent to search form allegedly signed by Plaintiff on March 21, 2017, and

witnessed by Detective Hardwick. See [Consent to Search Form, ECF No. 69-7 at 22]. Plaintiff,

however, maintains that her signature on the consent to search form was forged. See [Plaintiff's

Objections to R&R, ECF No. 98 at 13]. In her deposition, when asked if she ever signed a consent

to search form for the trailer that Mr. Benton was living in, Plaintiff responded, "No, I never signed

nothing." [Plaintiff's deposition, ECF No. 70-6 at 10]. Plaintiff further testified "I didn't sign a

consent to search. I don't remember signing any documentation." Id at 11.

       Even though she claims she did not sign a consent to search form for Mr. Benton's trailer,

Plaintiff also testified that she had no problem with Detectives Singleton and Hardwick searching

Mr. Benton's trailer. The following excerpt of Plaintiff's deposition is dispositive:

               Q. Do you recall you accompanying Detective Singleton and
               Detective Hardwick to the trailer in which Mr. Benton lived on
               March 21, 2017?

               A. They asked if they can see it. I have no problem for them to see
               it. The guy was living there so it's not, I mean, to me it wasn't a
               problem.

               Q. Was it Detective Singleton or Detective Hardwick who asked
               you if they could see that trailer?

               A. Yes, they did.

               Q. Which one or was it both of them?

               A. I think it was Amy.

               Q. So Amy Hardwick asked you if they could see the trailer,
               correct?


                                           6
 4:19-cv-02765-RBH         Date Filed 03/16/21         Entry Number 102       Page 7 of 12




               A. Yes, she said, Can we take a look very quick and stuff just to
               see where he live. And I said, Yeah, no problem. Go ahead.

               Q. And did you actually go with them to take a look at that trailer?

               A. Yes.

               Q. At any time during their looking at that trailer, did you voice
               any opposition to them looking at the trailer?

               A. If I did what?

               Q. Did you voice any opposition to them looking at the trailer?

               A. Like tell them not to or something?

               Q. Yes.

               A. No.

               Q. And the reason why was that you were willing to show them the
               trailer or they were allowed to see the trailer?

               A. Correct, I don't have no problem for them to see the trailer.

[Plaintiff's Deposition, ECF No. 70-6 at 12].

       In light of Plaintiff's deposition testimony, there is no genuine issue of material fact as to

whether Plaintiff consented to the search of Mr. Benton's trailer. Plaintiff's testimony unequivocally

establishes that she knowingly and voluntarily consented to the search of Mr. Benton's trailer, was

present for the search, and at no time during the search voiced any objection or opposition to the

search. The HCPD Defendants are entitled to summary judgment with respect to the March 21, 2017

search of Mr. Benton's trailer.

       As to the search of Plaintiff's home on March 22, 2017, it is undisputed that Detective

Singleton obtained a search warrant for the search of Plaintiff's residence. See [Search Warrant, ECF



                                                   7
 4:19-cv-02765-RBH           Date Filed 03/16/21         Entry Number 102      Page 8 of 12




No. 69-7 at 47]. Plaintiff does not argue that the search warrant was facially invalid. Instead,

Plaintiff argues Detective Singleton obtained the search warrant based on false pretenses and points

to a discrepancy between the search warrant affidavit and the autopsy results regarding Mr. Benton's

cause of death.

       In Franks v. Delaware, the U.S. Supreme Court held that a law enforcement officer violates

the Fourth Amendment when he procures a search warrant through the use of false statements or

material omissions, whereby a magistrate would not have otherwise found probable cause. 438 U.S.

154, 155-56 (1978). Franks provides a two-prong test. First, plaintiffs must allege that defendants

“knowingly and intentionally or with a reckless disregard for the truth” either made false statements

in their affidavits or omitted facts from those affidavits, thus rendering the affidavits misleading.

Evans v. Chalmers, 703 F.3d 636, 650 (4th Cir. 2012) (citing Franks, 438 U.S. at 155–56).

                  Reckless disregard can be established by evidence that an officer acted
                  with a high degree of awareness of [a statement's] probable falsity, that
                  is, when viewing all the evidence, the affiant must have entertained
                  serious doubts as to the truth of his statements or had obvious reasons
                  to doubt the accuracy of the information he reported.

Miller v. Prince George's County, Md., 475 F3d. 621, 627 (4th Cir. 2007). Second, plaintiffs must

demonstrate that those “false statements or omissions [are] ‘material,’ that is, ‘necessary to’ ” a

neutral and disinterested magistrate's authorization of the search. Evans, 703 F.3d at 650.

       The search warrant affidavit states Mr. Benton's cause of death was "sepsis due to decubitus

ulcers and acute encephalopathy." [ECF No. 69-7 at 46]. The autopsy lists Mr. Benton's cause of

death as "acute consolidating bronchopneumonia" with "arteriosclerotic cardiovascular disease" as a

contributing cause of death. [ECF NO. 84-9 at 5].

       The autopsy report is dated May 17, 2017, and Detective Singleton obtained the search


                                                     8
     4:19-cv-02765-RBH             Date Filed 03/16/21               Entry Number 102            Page 9 of 12




    warrant on March 22, 2017. See [ECF Nos. 69-7 at 46 and 84-9 at 5]. Detective Singleton's search

    warrant affidavit is consistent with the records available to him when he submitted the search

    warrant affidavit to the magistrate judge. See [Conway Medical Center Discharge Summary, ECF

    No. 69-7 at 49]. Plaintiff has failed to direct the Court to sufficient evidence in the record to create

    a genuine issue of material fact as to whether Detective Singleton intentionally or with reckless

    disregard for the truth included false statements or omitted material information from his search

    warrant affidavit. In sum, Plaintiff has failed to present evidence sufficient to create a question of

    fact that the search of Plaintiff's residence, conducted pursuant to a facially valid search warrant,

    was unlawful or otherwise violated the Fourth Amendment. The HCPD Defendants are entitled to

    summary judgment with respect to the March 22, 2017 search of Plaintiff's residence.

           The Court overrules Plaintiff's objections and adopts the Magistrate Judge's recommendation

    that summary judgment be granted on Plaintiff's § 1983 claim against Defendants HCPD, Hardwick,

    Hill, Johnson, and Singleton.3

    III.   HCSO Defendants' motion for summary judgment as to Plaintiff's § 1983 claims based on
           alleged medical indifference and religion

           Plaintiff alleges the HCSO Defendants failed to properly treat her diabetes while she was

    incarcerated at the J. Reuben Long Detention Center in Horry County, South Carolina from August



3
          Defendants Chief Joe Hill and Jack Johnson are also entitled to summary judgment on Plaintiff's § 1983
claim because there is no evidence that they had any personal involvement in the investigation of Plaintiff or the
execution of any search warrants related to the Plaintiff. Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (stating
that "[i]n order for an individual to be liable under § 1983, it must be 'affirmatively shown that the official charged
acted personally in the deprivation of the plaintiff's rights. The doctrine of respondeat superior has no application
under this section.'"). To the extent Plaintiff contends that Chief Hill is liable under § 1983 for failing to have an
Internal Affairs investigation conducted, there has been no showing that Chief Hill's alleged failure to order an
Internal Affairs investigation resulted in the deprivation of any of Plaintiff's constitutional rights. Plaintiff has also
failed to establish a basis for supervisory liability of Chief Hill under § 1983. See Shaw v. Stroud, 13 F.3d 791, 799
(4th Cir. 1994) (setting forth elements of supervisory liability under § 1983).

                                                                 9
4:19-cv-02765-RBH          Date Filed 03/16/21       Entry Number 102         Page 10 of 12




17 through August 19, 2017 (a two-day period). Plaintiff claims the jail failed to give her a diabetic

diet and only tested her sugar "a couple of times." Plaintiff also alleges that she was not provided

with a proper diet in compliance with her religion. Specifically, Plaintiff testified that she should

have been provided with a diet that did not include pork. [Plaintiff's Dep., ECF No. 70-6 at 38].

       As to the alleged § 1983 medical indifference claim, the Magistrate Judge recommended

granting summary judgment in favor of the HCSO Defendants. The Magistrate Judge found that

none of the individually named HCSO Defendants (Sheriff Phillip E. Thompson and Director

Wayne Owens) had any involvement in Plaintiff's medical treatment while she was detained at the

detention center. Plaintiff objects to the Magistrate Judge's recommendation arguing that both

Thompson and Owens have the responsibility of management, training, and overall oversight and in

that capacity, they are responsible for providing medical care to inmates.

       Plaintiff is essentially arguing either that "supervisory liability" or the doctrine of respondeat

superior should be applied to impose liability on Sheriff Thompson and Director Owens. However,

"[i]n order for an individual to be liable under § 1983, it must be 'affirmatively shown that the

official charged acted personally in the deprivation of the plaintiff's rights. The doctrine of

respondeat superior has no application under this section.'" Wright v. Collins, 766 F.2d 841, 850

(4th Cir. 1985).

       Plaintiff has also failed to establish supervisory liability of Sheriff Thompson and Director

Owens under § 1983. To establish supervisory liability under § 1983, a plaintiff must establish the

following three elements: (1) that the supervisor had actual or constructive knowledge that his

subordinate was engaged in conduct that posed “a pervasive and unreasonable risk” of constitutional

injury to citizens like the plaintiff; (2) that the supervisor's response to that knowledge was so


                                                   10
    4:19-cv-02765-RBH           Date Filed 03/16/21            Entry Number 102             Page 11 of 12




    inadequate as to show “deliberate indifference to or tacit authorization of the alleged offensive

    practices,”; and (3) that there was an “affirmative causal link” between the supervisor's inaction and

    the particular constitutional injury suffered by the plaintiff. Shaw v. Stroud, 13 F.3d 791, 799 (4th

    Cir. 1994). The record before the Court contains insufficient evidence to create a question of fact as

    to whether Sheriff Thompson and Director Owens had actual or constructive knowledge that their

    subordinates were engaged in conduct that posed “a pervasive and unreasonable risk” of

    constitutional injury to citizens like the Plaintiff.

            The Magistrate Judge also recommended summary judgment on the § 1983 medical

    indifference claim in favor of the Horry County Sheriff's Office because Plaintiff failed to identify a

    policy or custom that caused Plaintiff's injury. After thoroughly reviewing Plaintiff's objections to

    the R&R and the record in this case, this Court cannot discern a policy or custom, and Plaintiff has

    not directed the Court to one, that could serve as the basis for Monell liability against the Horry

    County Sheriff's Office. See Monell v. Dept. of Social Services, 436 U.S. 658, 694 (1978).

            With respect to the § 1983 religious claim, the Magistrate Judge recommended summary

    judgment in favor of the HCSO Defendants. The Magistrate Judge found that Plaintiff failed to

    present sufficient evidence to establish a constitutional violation with respect to her religious

    practices. Plaintiff's contention here is that she should have been provided a diet that did not

    include pork. Plaintiff testified in her deposition that she received peanut butter and jelly

    sandwiches4 while she was detained and did not receive any pork. [Plaintiff's Deposition, ECF No.

    70-6 at 38]. Director Owens stated in his affidavit that the detention center does not serve pork to


4
         Director Owens stated in his affidavit that "medical staff placed Plaintiff on 'finger foods' as a suicide
prevention. This is done so that utensils are not given to those who have expressed suicidal ideations." [Owens Aff.,
ECF No. 71-3].

                                                             11
    4:19-cv-02765-RBH           Date Filed 03/16/21            Entry Number 102             Page 12 of 12




    any detainees. [Owens Aff., ECF No. 71-3]. Plaintiff has failed to present sufficient evidence to

    create a question of fact as to whether her constitutional rights were violated regarding her religion.

           For those reasons, the Court overrules Plaintiff's objections and adopts the Magistrate

    Judge's recommendation that summary judgment be granted on Plaintiff's § 1983 claim against

    Defendants Horry County Sheriff's Department, Sheriff Phillip E. Thompson, and Wayne Owens.

                                                       Conclusion

           For the foregoing reasons, the Court OVERRULES Plaintiff's objections [ECF No. 98] and

    ADOPTS the Magistrate Judge’s R & R [ECF No. 94]. Defendants' [ECF No. 47] motion for

    summary judgment relating only to judicial estoppel is DENIED. The HCPD Defendants' [ECF

    No. 69] motion for summary judgment as to the 42 U.S.C. § 1983 cause of action is GRANTED.

    The HCSO Defendants' [ECF No. 71] motion for summary judgment as to the 42 U.S.C. § 1983

    causes of action is also GRANTED. The Court declines to exercise supplemental jurisdiction over

    the remaining state law claims pursuant to 28 U.S.C. § 1367(c)(3).5 Accordingly, this case is hereby

    REMANDED to the Horry County Court of Common Pleas.

           IT IS SO ORDERED.

    March 16, 2021                                                s/ R. Bryan Harwell
    Florence, South Carolina                                      R. Bryan Harwell
                                                                  Chief United States District Judge




5
         Because this Court is declining to exercise supplemental jurisdiction over Plaintiff's state law claims, the
Court need not address Defendants' motions and arguments seeking to have Plaintiff's state law claims dismissed. See
[ECF Nos. 51, 69, 70, 71].

                                                             12
